EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

	In the Specification:
	Page 1, line 4, after – September 30, 2015, -- insert – now U.S. Patent No. 10,385,015 --.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
A stock solution comprising 0.01 to 1% by weight of a compound of formula (I) corresponding to the formula  

    PNG
    media_image1.png
    149
    274
    media_image1.png
    Greyscale

wherein R1 is an alkyl residue containing 2 to 18 carbon atoms, or an alkene residue containing from 9 to 25 carbon atoms with 1 to 6 double bonds, R1 together with the carbonyl group to which it is attached is a residue of a carboxylic acid, wherein the Met-SO residue of the compound of formula (I) is selected from the group consisting of N-geranoyl-Met, N-palmitoyl-Met, N-palmitenoyl-Met, N-oleoyl-Met, N-stearoyl-Met, N-linoleoyl-Met and N-linolenoyl-Met and wherein, the compound of formula (I) accentuates the taste or mouth feel characteristics of edible products in which it is incorporated when the sulfoxide compound is present at a level of from 1 part per billion to 10 parts per million in the edible product is not taught nor fairly suggested by the prior art or any combination thereof.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Terminal Disclaimer
The terminal disclaimer filed on January 3, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10385015 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A WONG whose telephone number is (571)272-1411. The examiner can normally be reached Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

/LESLIE A WONG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

LAW
January 12, 2022